IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : NO. 798
                                        :
APPOINTMENT TO THE                      : SUPREME COURT RULES DOCKET
PENNSYLVANIA BOARD OF LAW               :
EXAMINERS                               :




                                      ORDER

PER CURIAM
         AND NOW, this 9th day of May, 2019, Lawrence J. Moran, Sr., Esquire,

Lackawanna County, is hereby appointed as a member of the Pennsylvania Board of Law

Examiners for a term of three years, commencing June 9, 2019.